17 S.W.3d 310 (2000)
Larry Dean McCLAIN, Appellant,
v.
The STATE of Texas, Appellee.
No. 10-99-321-CR.
Court of Appeals of Texas, Waco.
April 12, 2000.
A. Lee Harris, Whitney, G. Philip Robertson, Robertson & Robertson, Clifton, for appellant.
Dan V. Dent, Dist. Atty., Hillsboro, for appellee.
Before Chief Justice DAVIS, Justice VANCE, and Justice GRAY.


*311 OPINION
PER CURIAM.
Larry Dean McClain was convicted by the trial court of two offenses of possession of a controlled substance in November of 1995. His sentence was probated. On October 1, 1999, McClain's probation was revoked and he was sentenced to eighteen months in state jail for each offense with credit for time served. McClain has filed a motion to dismiss his appeal supported by "Appellant's Withdrawal of Notice of Appeal."
In relevant portion, Rule 42.2 of the Texas Rules of Appellate Procedure states:
(a) At any time before the appellate court's decision, the appellate court may dismiss the appeal if the appellant withdraws his or her notice of appeal. The appellant and his or her attorney must sign the written withdrawal and file it in duplicate with the appellate clerk, who must immediately send the duplicate copy to the trial court clerk.
Tex.R.App. P. 42.2(a).
We have not issued a decision in this appeal. "Appellant's Withdrawal of Notice of Appeal" is signed by both McClain and his attorney. The clerk of this court has sent a duplicate copy of "Appellant's Withdrawal of Notice of Appeal" to the trial court clerk. The requirements of the rule are met. Id. When the requirements of this rule have been met, a formal motion to dismiss is not required, but it does provide an efficient method of bringing the withdrawal of the notice of appeal to this court's attention. See id.
McClain's appeal is dismissed.